Title: To George Washington from Colonel Walter Stewart, 15 January 1778
From: Stewart, Walter
To: Washington, George



Sir
Two Miles from Graham Park [Pa.] Jany 15th 1778

I Arriv’d with my party at this place last Night, but have been Oblig’d to halt this day as well for to get my men provisions as to Consult with General Potter Col. Stewart &ca Concerning the manner in which we should proceed in driving off the Stock between the Enemy’s Lines and the River Delaware. We have Concluded it is not worth while beginning nearer to Philada than Eight Miles, as the Country below that is quite Exhausted. the Number of Malitia I shall have from Genl Potter will be about Two Hundred which Imagine only necessary for the two first days, as the distance we shall then be from Town will not require a greater Force than that I brought with me.
I shall Inform your Excellency from time to time of our Proceedings & have the Honour to be with great respect Yr Excellencys Most Obedt Hhble servt.
